                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


FORTUNE AVENUE, LLC,

                        Plaintiff,

                 v.                                          Case No. 18-C-1362

HOWARD BEDFORD,

                        Defendant.


                                     DECISION AND ORDER


          Plaintiff Fortune Avenue, LLC, filed an action in state court against Defendant Howard

Bedford for the amount due on a Promissory Note in the original amount of $350,000 payable to

Fortune that Bedford executed on October 11, 2011. Bedford removed the case to federal court

asserting jurisdiction under 28 U.S.C. § 1332. After Fortune’s motion for summary judgment was

denied, the case was tried to the court on September 12, 2019. At the conclusion of the trial, the

court found in favor of Fortune and directed the entry of judgment in Fortune’s favor in the amount

of $551,946.44. Fortune filed a motion for attorneys’ fees on September 24, 2019. Bedford did

not respond to the motion. On October 10, 2019, Bedford filed a motion to alter or amend

judgment, requesting that the court amend the amount of the judgment to $321,530.84, the amount

owed on the Note as of December 5, 2012. In his motion, Bedford asks the court to reconsider its

rejection of his equitable estoppel defense. For the following reasons, Fortune’s motion for

attorneys’ fees will be granted and Bedford’s motion to alter or amend the judgment will be

denied.
                                           ANALYSIS

A. Motion to Alter or Amend the Judgment

       Bedford brings his motion pursuant to Federal Rule of Civil Procedure 59(e). “A court

may grant a Rule 59(e) motion to alter or amend the judgment if the movant presents newly

discovered evidence that was not available at the time of trial or if the movant points to evidence

in the record that clearly establishes a manifest error of law or fact.” Matter of Prince, 85 F.3d

314, 324 (7th Cir. 1996). The purpose of a Rule 59(e) motion is to enable a district court to correct

its own errors and thus avoid unnecessary appellate procedures. Divane v. Krull Elec. Co., 194

F.3d 845, 848 (7th Cir. 1999).

       On October 21, 2011, Bedford signed a Promissory Note pursuant to which he agreed to

pay Fortune $350,000. Bedford’s decision to sign the Promissory Note was born out of a business

deal with Ron Van Den Heuvel that had gone awry. Bedford had previously signed a guaranty of

a debt owed by Ron Van Den Heuvel to Stonehill Converting, LLC. With attorney’s fees, the

debt exceeded $1 million. In an effort to deal with troublesome creditors and to extricate himself

from any and all business transactions and arrangements with Ron Van Den Heuvel, Bedford

agreed to sign the $350,000 Note payable to Fortune, with the expectation that the funds and an

additional $400,000 advanced by Fortune for Bedford’s interest in a third company, Stonehill

would be paid. Once Stonehill was paid the $750,000, the expectation was that Ron Van Den

Heuvel would be able to finance his purchase of the EcoFibre facility and repay Bedford out of

the proceeds.

       Under the terms of the Note, Bedford was to make monthly payments of $10,000. After

signing the Note, Bedford made five payments in 2012, amounting to $42,365.74. He made his

last payment on July 31, 2012. Bedford received a number of reminder emails and requests for



                                                 2
payment from Dave Van Den Heuvel, the president of Van Den Heuvel Holding Company and

an authorized agent of Fortune. Bedford did not receive an email from Dave Van Den Heuvel or

any other person affiliated with Fortune regarding the Note after December 5, 2012.

       Following December 5, 2012, Bedford claims it was his understanding that his obligations

under the Note had been forgiven and therefore did not make any additional payments on the

Note. Bedford claimed that he met with Dave Van Den Heuvel on December 5, 2012, and that

Dave Van Den Heuvel told him not to worry about making more payments on the Note. Based

on the evidence presented at the bench trial, the court concluded that there was not a forgiveness

of the Note because Dave Van Den Heuvel had never agreed to forgive the note, had no authority

to do so, and had no reason or obligation to do so. The amount allegedly forgiven was never

written off by Fortune or claimed as income by Bedford. The fact that there were no further

reminders or requests from Dave Van Den Heuvel to try to collect the money was not the result

of a decision on the part of the company to discharge the debt. Instead, the court concluded, it

was simply a change of strategy in how to collect the outstanding amount and when to collect it,

based on Dave Van Den Heuvel’s sympathy for the situation Bedford was in as a result of his

dealing with Ron Van Den Heuvel, which Dave Van Den Heuvel had likewise experienced with

his brother. It was also due to the fact that Dave and his businesses were focused on their own

difficulties unraveling the financial difficulties in which Ron had immersed them.

       On January 18, 2017, James Kellam, a bookkeeper who oversaw Fortune’s finances, sent

a renewal note to Bedford. Bedford did not receive the letter. On June 13, 2018, Fortune’s counsel

sent a letter to Bedford demanding payment on the Note, but Bedford did not reside at either of

the addresses on counsel’s letter. Bedford claims he did not receive notice of the letter until the

commencement of this lawsuit.



                                                3
       In support of his Rule 59(e) motion, Bedford asserts that Fortune’s inaction from

December 5, 2012 to June 13, 2018 estops it from collecting interest accruing as of December 5,

2012. Under Wisconsin law, equitable estoppel consists of four elements: “action or non-action,

(2) on the part of one against whom estoppel is asserted, (3) which induces reasonable reliance

thereon by the other, either in action or non-action, and (4) which is to his or her detriment.” Vill.

of Hobart v. Brown Cty., 2005 WI 78, ¶ 36, 281 Wis. 2d 628, 698 N.W.2d 83 (internal quotation

marks and citations omitted).

       For the reasons set forth on the record at the hearing, the court finds that the elements of

equitable estoppel have not been satisfied here. Though Fortune concedes it did not attempt to

contact Bedford regarding the outstanding debt from December 5, 2012 to January 18, 2017,

inaction alone does not support a finding of promissory estoppel. In this case, Bedford has made

no showing of detrimental reliance. Bedford claims that under past practice, Dave Van Den

Heuvel would contact him directly and demand payment. Because Dave Van Den Heuvel did not

contact Bedford after December 5, 2012, Bedford claims he reasonably relied on Fortune’s silence

and made no payments on the Note. The court found, however, that Dave Van Den Heuvel did

not tell Bedford that the Note was forgiven. Even though Fortune representatives had sent notices

and reminders requesting payment, they were not required to do so.

       Moreover, the terms of the Note specifically warned that Fortune’s failure to take action

was not a waiver of any right thereunder. Under the terms of the Note, Bedford was to make

monthly payments of $10,000, but he stopped making payments after July 31, 2012, months

before the alleged forgiveness. The Note states: “Lender may waive any default without waiving

any other subsequent or prior default by Maker.” Exhibit 2. The Note further states: “Lender

may also fail or delay exercising any right, power or remedy under this Note without waiving any



                                                  4
such right, power or remedy.” Id. Bedford did not change his position to his detriment based in

any way in reliance on Fortune’s inaction to collect the debt as he was not making timely payments

before Fortune’s last request for payment. Accordingly, Bedford has not satisfied the elements

of equitable estoppel and his motion for reconsideration is denied.

B. Motion for Attorneys’ Fees

       Fortune filed a motion seeking $22,015.00 in attorneys’ fees incurred in this matter.

Bedford’s failure to file a brief in opposition to this motion is “sufficient cause for the Court to

grant the motion.” Civil L.R. 7(d) (E.D. Wis.). Having reviewed Fortune’s application, the court

concludes that its request for fees is reasonable. Accordingly, Fortune’s motion for attorneys’

fees is granted.

                                         CONCLUSION

       For these reasons, Bedford’s motion to alter or amend the judgment (Dkt. No. 38) is

DENIED. Fortune’s motion for attorneys’ fees (Dkt. No. 33) is GRANTED. Fortune is entitled

to $22,015.00 in attorneys’ fees. Fortune is granted leave to supplement its fee request to reflect

any additional fees incurred as a result of the motion to alter or amend the judgment within the

next ten days. Bedford shall have ten days to object.

       SO ORDERED at Green Bay, Wisconsin this 6th day of February, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, District Judge
                                                      United States District Court




                                                 5
